BRETT, Judge.
This is an action by Jack David Love, seeking his release from the State Penitentiary by writ of habeas corpus. The matter was assigned for hearing, and submitted for an opinion on January 18, 1967. The Court finds the following:
This petitioner has been before this Court numerous times: Love v. State, Okl.Cr., 385 P.2d 512, wherein his purported appeal to this Court was dismissed; Love v. State, Okl.Cr., 389 P.2d 367, petition for writ of habeas corpus denied; Love v. State, Okl.Cr., 410 P.2d 772, application for writ of habeas corpus and/or post conviction appeal denied.
In the latter case this Court went into the pertinent matters relative to this petitioner thoroughly, and reference is here made to that opinion for further information.
Thereafter, petitioner filed another case in the United States District Court for the Eastern District of Oklahoma (case No. 6161 — Civil), seeking a writ of habeas corpus. The Memorandum of Decision of that Court, dated January 12, 1967 recites that the petitioner appeared in person and by his attorney, and at the commencement of the hearing petitioner presented a motion to dismiss his petition, for the reason that an appeal was being made to the Oklahoma Court of Criminal Appeals from an order of the district court of Tillman County denying an application for writ of error corum nobis, and the Court took petitioner’s motion to dismiss “under advisement for not to exceed 60 days pending notice to the Court by petitioner’s attorney herein as to the disposition of the current state court proceedings.”
Petitioner states in his present petition for writ of habeas corpus, which he filed herein on January 6, 1967 without the assistance of an attorney, that on December 7, 1966 he filed in the district court of Tillman County a petition for writ of error corum nobis, and was transported from the penitentiary to Tillman County for hearing thereon. Petitioner was furnished counsel by the court, and the hearing was held on December 17, 1966, and the writ denied. Petitioner thereafter filed the petition here under consideration. He states that he is an indigent, without funds, but states that he is able to give good and sufficient bail for his appearance, and asks this Court to set bail.
The long standing rule of this Court is that where an application for writ of habeas corpus has been denied the Court will not, ordinarily, entertain a subsequent petition for a writ based on the same grounds and same facts, or any other grounds or facts existing when the first *652petition was filed, whether presented then or not.
From a careful reading of this petition, we find that the same situation prevails as at the time the first petition for writ of habeas corpus was filed in this Court. The Court feels that this petitioner has received every consideration by the courts; that none of his constitutional or statutory rights have been violated, and we can find no justifiable reason for granting the petition.
The petition for writ of habeas corpus is denied.
NIX, P. J., and BUSSEY, J., concur.